Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted April 21, 2021 is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7, 17, 27-28, and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2,  6-16, 27-30 of copending Application No. 15/940802 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to the administration of an EGFR inhibitor and a TNF inhibitor to a cancer patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 17, 27-28, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over John Pluenneke (US 2004/0147428), in view of Barnes (“Anti-inflammatory action of glucocorticoids: molecular mechanisms,”  Clinical Science, 1998, Vol. 94, pp 557-572), Yu et al. (“Afatinib-new therapy option for EGFR-mutant lung cancer,” Nature Reviews/Clinical Oncology, October, 2013, Vol. 10, pp 551-552).  Ju et al. (CN101669941 A).
Pluenneke teaches administering to a human patient suffering from an EGFR + cancer therapeutically effective amounts of an EGFR inhibitor and a tumor necrosis factor (TNF) inhibitor  (see [0064]), or an COX-2 inhibitor (See, [0060] to [0063]. Pleunneke teaches TNF inhibitors can simultaneously increase the effectiveness of EGFR inhibitors by decreasing the expression of EGFR and exert other anticancer effects such as blocking angiogenesis and/or bone resorption (see [0064]). Pluenneke teaches the EGFR inhibitor can be OSI-774 (also known as erlotinib or TARCEVA) (see [0056] and [0164]). Pluenneke teaches the TNF inhibitor can be etanercept (also known as ENBREL) (see [0065]). Pluenneke et al further teaches combination therapy is a more effective therapy in order to overcome possible cancer cell resistance to one of the drugs (see [0040]). 
Pluenneke does not explicitly teach administration of an EGFR inhibitor and a TNF inhibitor to a Lung cancer patients, such as non-small cell lung cancer with T790M, in particular, wherein TNF inhibitor is glucorcoticoids: dexamethasone or prednisone, and EGFR inhibitor is one of those recited herein, particularly, afatinib. 
However, Pluenneke does teach that that TNF inhibitors can simultaneously increase the effectiveness of EGFR inhibitors by decreasing the expression of EGFR and exert other anticancer effects such as blocking angiogenesis and/or bone resorption. ([0064]), and thus, the use of combination therapy is used to overcome cancer cell resistance. Further, COX-2 contributes to inhibition of apoptosis, increased angiogenesis, increased invasiveness, modulation of inflammatory and immune responses, and conversion of procarcinogens to carcinogens. COX-2 inhibitors that are appropriate include selective COX-2 inhibitors, which inhibit the COX-2 enzyme without a substantial inhibition of the COX-1 enzyme, and non-selective COX-2 inhibitors. Yu et al. teach that afatinib, as a new option for EGFR mutant lung EGFR mutant lung cancers and as treatment in the EGFR TKI acquired resistance setting (Table 1). See, page 551 and middle column and the table.
Barnes teach that glucorcoticoids have been known as inhibitor/antagonist of TNF-alpha and COX-2. See, particularly, glucorcoticoids inhibit the transcription of several pro-inflammatory cytokines, particularly, TNF-alpha. See, particularly, table 1 at page 560, right column of page 561 bridging to page 562. Ju et al. teach the employment of combination of anti-inflammatory drugs that have a certain regulatory effect on cytokines, particularly, glucocorticoid drugs, and an anticancer agents for treatment of cancer, particularly, non-small cell lung cancer. Preferred glucorcoticoids include prednisone, dexamethasone. See, particularly, lines 10-28, 38-48, 213-246 (the translation copy). The drugs may be administered simultaneously, separately or sequentially. The combination are suitable for treatment of various cancers. See, lines 292 to 327. In the experiments, dexamethasone show some activity against various tumors, it exhibits significant synergist effect when used in combination with other anticancer agents. See, particularly, examples 1-3 lines 364-555 and Figures 1-2.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a combination of an EGFR inhibitor, such as afatinib, and one glucocorticoid selected from prednisone and 
A person of ordinary skill in the art would have been motivated to  use a combination of an EGFR inhibitor, such afatinib, and one glucocorticoid selected from prednisone and dexamethasone for treatment of cancer with EGFR, such as non-small cell lung cancer having T760M mutant, because glucocorticoids have been old and well-known as TNF inhibitors/antagonists, as well as COX-2 inhibitor, and prednisone and dexamethasone have been particularly known as cytokines modulator, for treatment of cancers, such as non-small cell lung cancer, particularly in combination with other anticancer agents.  Further, one having ordinary skill in the art would have a reasonable expectation that the combination of an EGFR inhibitor and a TNF inhibitor would have therapeutic effect in a cancer with EGFR, including those  having T790M mutant, because a combination of EGFR inhibitor and TNF inhibitor has been particularly taught in the art for treatment of cancer with a superior properties compared with monotherapy and afatinib is particularly known for treatment of non-small cell lung cancer with T790M, particularly in combination with other agent. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as the two drugs are known to action on different targets and to work synergistically. Therefore, the invention as a whole was prima facie
Regarding claims 17, 28, 36, and  38, note Pleunneke teaches the combination can be administered as a single composition or two separate compositions (see [0159]).  Therefore, one having ordinary skill in the art would administered the combination either concurrently or at different times. Furthermore, the optimization of a result effective parameter, e.g., effective amounts of pharmaceutical agents and/or a dosage regimen thereof, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
	Applicants’ remarks submitted April 21, 2021 have been fully considered, but found unpersuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, applicants focus on an particular example reviewed by Yu reference, wherein in discussing the result of one particular monotherapy of afatinib for LUX-Lung 1 and Lux-lung 4, Yu merely speculate that the lack of efficacy could be that at lower dose, afatinib inhibits EGFR exon19 deletions, and EGFR L858R mutants, preferentially to EGFR T790M, and the dose of drug required to overcome EGFR T790M might be unachievable in human because of toxicity.” However, such a trial result did not deter ordinary skill in the art to use afatinib for treating cancer patients with the mutation, as Yu continued that “combination therapy of afatinib with the anti-EGFR antibody , cetuximab, might provide a way forward in patients with acquired resistance to erlotinib and gefitinib therapy, as the phase IB trial has shown promising activity of this combination with 32% response rate” Thus, in view of the cited prior art as a whole, particularly, the teaching of 
 Applicants’ remarks that “erlotinib is still the first line treatment of choice” is irrelevant to the issue of claimed invention as the claims are drawn to the treatment of those cancer with T790M mutation, resistant to the known EGFR inhibitors, such as erlotinib and gefitinib. As discussed above, Afatinib is an obvious alternative choice for those cancers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627